Title: To Thomas Jefferson from Samuel Fahnestock, 7 March 1807
From: Fahnestock, Samuel
To: Jefferson, Thomas


                        
                            Sir
                            /
                            Union Tavern. Geo town March 7th. 1807.
                        
                        not having had the pleasure of seeing the Gentleman to whom the enclosed letters were addressed; I have taken
                            the Liberty of enclosing them to you. at the same time, I tender to you, my most respectful thanks, for the friendly manner,
                            in which I was recd. by you, and the attention you were pleased to bestow upon the apparatus, which I had the honer to
                            present to your inspection. Should you at any time hereafter, wish to obtain from me any information, on the subject of the
                            “Preservation of the vaciene virus,” it will be cherefully rendered, and any communication you may see proper to honor me
                            with, will be thankfully recd. and punctually attended to, by your very ob: & very Hubl. servent.
                        
                            Samuel Fahnestock.
                            of Lancaster Pennsa.
                        
                    